 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis&Hemphill,Inc.andDistrictNo. 12,InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 5-CA-4238June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND ZAGORIAOn March 10, 1969, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the Charging Partyfiledexceptions to the Trial Examiner's Decisionand supporting briefs, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations= of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedherein,andherebyordersthattheRespondent,Davis& Hemphill, Inc., Elkridge,Maryland, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order and substitute the following:"(a)Failing or refusing to bargain collectivelyconcerningratesofpay,wages,hoursof'In adopting the Trial Examiner's conclusion that a good-faith doubt ofmajority status is not justified because less than a majority of theemployees authorizedcheck offof dues, we note also our recent decision inTerrellMachine Company,173 NLRB No. 230'TheChargingPartyexcepts to the Trial Examiner'sfailuretorecommend that the unfair labor practice strikers be reimbursed for lostearnings from the start of the strike However, in the absence of evidencethat they had abandoned the strike and applied for reinstatement,there isno basis for concluding that these strikers did not voluntarily withholdtheir services and hence they are not entitled to backpay as sought.Sea-WayDistributing, Inc,143 NLRB 460employment, or other terms and conditions ofemployment with District No. 12, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, as the exclusive representative of itsemployees in the appropriate unit."2.Deleteparagraph 2(a) and substitute thefollowing:"(a)Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentative of its employees with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstandingin a written signed agreement. Theappropriate bargainingunit is:"Allproductionandmaintenance employeesincluding inspectors employed by the Respondentat its Elkridge,Maryland, plant, excluding officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard before me at Baltimore, Maryland,on December 19and 20,1968, upon allegations in the complaint issued onNovember 26, 1968 (based upon charges tiled on October30, 1968),alleging that the above-named Respondent hadviolated Section 8(a)(1) and(5) of the Act.Respondent'sanswertothecomplaintadmitsallegations in the complaint sufficient to justify theassertionof jurisdiction under current standards of theBoard, and to support a finding that the above-namedCharging Party (herein called the Union), is a labororganization within the meaning of the Act.The answerdenies the commission of any unfair labor practices.Upon the entire record in this case,'from observationof the witnesses and after due consideration of the briefsfiledby the General Counsel, the Union, and theRespondent,Imake the following:FINDINGSAND CONCLUSIONSTHE ALLEGEDUNFAIR LABOR PRACTICESA. The IssueRespondent contends that it was justified,upon theterminationof its first collective-bargainingcontract withtheUnion,in refusing to bargain with the Union whichhad been certified by the Board after a secret ballotelectionthepreviousyearbecauseofan assertedgood-faithdoubt that the Unioncontinuedto be therepresentative for the purposes of collective bargaining ofamajority of Respondent's employees in an appropriateunit.The General Counsel and the Union contend thatRespondent violated theAct by suchrefusals to bargainwith the Union as the representative of its employees.'[Certain errors in the transcript have been noted and corrected ]It is noted that Resp. Exh. 12,which was offered and is contained in theexhibit file was not specifically received.In addition to its identification byRespondent'sControllerChandler,thefiguresthereinwere largelystipulated by the parties.The exhibit is hereby received.177 NLRB No. 21 DAVIS &HEMPHILL,INC.283B. The FactsThe Union was certified by the Regional Director oftheBoardonJuly11,1967,asthebargainingrepresentative of an appropriate unit within the meaningof Section 9(b) of the Act composed of "all productionand maintenance employees including inspectors employedby Respondent at its Elkridge, Maryland plant, excludingoffice clerical employees, professional employees, guards,and supervisors defined in the Act," after a secret-ballotelection held on June 30, 1967, in which the results were74 for the Union and 44 against (among a list of 123eligibles).The parties entered into a collective-bargainingcontract effective from November 15, 1967, until midnightNovember 14, 1968. Among the provisions of thisagreement, two are notedas havingparticular significanceto the present proceeding: First, although there was noprovision requiring membership in the Union, the contractprovided that Respondent would checkoff and pay to theUnion the duesand initiationfeesof any employeesubmittinganexecutedauthorizationintheformprovided. Such authorization was not subject to revocationfora year or until theterminationof the contract,whichever occurred first, at which time the authorizationcould, during a 10-day period, be revoked in writing to theRespondent and the Union. (See art. IV of G.C. Exh. 6)Secondly, no newly hired employee became a regularemployee with seniority status until after his first 30 daysof employment. Until that time such employees wereconsideredprobationaryemployeeswho could bedismissed by the Respondent for any reason. (See art.XIII, sec. 5 of G.C. Exh. 6)As hereinafter consideredinmoredetail,almostimmediatelyaftertheexecutionofthecollective-bargainingcontract,SherwoodBalderson,president of the Respondent, encouraged Respondent'ssupervisorstobringreportstohimofemployeedissatisfactionwith the Union, assertedly as part ofreports on employee morale generally. Some reports werereceived.One employee, Hilda Fromm, who had recentlybeen replaced as a shop steward for the Union during thisperiod, had a dispute with Respondent with respect to theright of Respondent to deduct 2 months dues from asingle paycheck which she received, and wrote Respondentthat she wanted to revoke her checkoff authorization.Respondent advised her that she could not do this at thattime. It is clear thatBaldersonwas aware of the reasonforFromm'srequest.Fromm testified that she neveradvisedRespondent's supervisors that she desired towithdraw from the union, and in fact joined the Union'sstrike against the Respondent which was current at thetime of thehearing.There is no other credible evidence ofany attempt by employees to withdraw from the checkoffor from the Union.By letter dated September 9, 1968, the Union notifiedtheRespondent of its desire to modify the currentcontract,and requested a date for the start ofcollective-bargainingnegotiations.By letterdatedSeptember 12, 1968,Respondentadvised the Union of itsdesire toterminatethe current contracton its expirationdate,stating,"The Companyhas reasonto believe thattheUnionno longer representsa majority of the eligibleemployees."On October 28, 1968,Respondent'scounsel orallyrefused a request that the Respondentbegin bargainingwith the Union for a new contract, also on the basis thatthe Respondent doubted that a majority of the employeesstill desired to have the Union represent them.On or about November 7, 1968, Respondent posted anotice to employees in the plant, stating that during thecontractyear,"a number" of employees had askedRespondent to be relieved of the checkoff and advisingthat this must be done by registered letter to the Unionand Respondent between November 15 and 24, 1968, ifthe employees desired, which was stated to be a "matterforyour individual judgment."No such letters werethereafter received.On the evening of November 14, 1968, a union meetingofRespondent'semployeeswasheldatwhichRespondent's refusal to recognize and bargain with theUnion was discussed and a strike vote taken. According toUnionRepresentativeO'Brien,who gave the onlytestimonyon the point, about 60 employees ofRespondent were present and all voted to strike.'On the morning of November 15, 1968, employees inthe bargaining unit represented by the Union went onstrike. There were 102 employees in the unit at that time.During the morning, Respondent agreed with UnionRepresentative O'Brien that it would not operate that dayor over the weekend. When O'Brien requested Balderson,during thismeeting,tonegotiatewith the Union,Balderson ignored the request. Since that time, accordingto Balderson, Respondent has built up its work force toabout 40-45 employees, of which 8 are new employees, allof whom cross the Union's picket line daily to come towork. It would appear that none of the employees whohave signed checkoff authorizations for the Union havereturned to work, nor is there any credible evidence thatany of these is prevented from coming to work byimpropermeans.'There is some conflict in the evidence with respect towhether there were disturbances at the plant entranceduring the early days of the strike - apparently adduced toshow that not all who stayed out favored the strike - but Ifind it unnecessary to resolve these disputes in thetestimony.As previously noted, thereisnoevidence ofrecent disturbances of this nature. The numbers on thepicket line have considerably diminished, and 40 or moreemployees have been crossing the picket line during theperiod before the hearing in this matter, without anyhindrance shown in the record. Under these conditions, itismanifest that in the absence of special circumstancesthat do not appear here, it cannot be inferred that those'In his brief,the GeneralCounsel,without givingany recordreference,states that thevote was 55 to 1 I havebeen unable to find thesource forthis statement In fact,the General Counsel indicates no transcript supportfor any factual statement made in hisbrief,whichseriously detracts fromthe purpose and value of the brief'Balderson testifiedthathe had no callsfromanyonewho has notreturned to work indicating a desire to return.The testimony of PlantSuperintendent Owens was to the same effect,though at one point hetestified that employee Herman Major(who Owens said joinedthe Unionafter the strike began)toldOwens that he was afraid to comein to workbecause of concern for hisfamily.It is clear, however, that this did notrefer to Herman Owens, who was oneof theoriginalmembers of theUnion.From the cross-examinationof Owens itappears that he hadreference to employee John Major rather than HermanMajor. This issupported by the testimony of Foreman Reichenach. Moreover, other thanOwens' rather uncertain statement, there is no evidence that John Majorjoined the Union.Nor, of course,would Owens'testimonybe proof of thetruthof the comment John Major is alleged to have made to him.Likewise Reichenach's testimony that employee Marianne Evans told himthat she was afraid to come in is hearsay as tothe factIn addition, thefact that large numbersof employeeshave been coming into the plant on adaily basis for some time, without any impediment shownby the recordwould indicate that such contention is not credible in the absenceof furtherevidence as to the basisof suchassertion on thepart of theindividualconcerned 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who remain on strike are other than willingstrikers.This is supported by the fact that the number ofthose whoremainon strike conforms approximately to thenumber who originally voted to go on strike.1.The asserted doubt of the Union's statusRespondent's president,Balderson, testified that hedoubted the Union's representative status on September12, 1968, because, he asserted, immediately prior to thatdate he ascertained that less than 50 percent of the eligibleemployees on the payroll as of that time had executedcheckoffauthorizationsin favor of the Union.Baldersonalso stated that he was informed that during the 10months the contract was in effect there had been only 1month when there had been"as many as 50 percent of theeligible employees on the check-off."However,Baldersondid not know,and made noeffort toascertain,how manyemployees were paying their dues directly to the Union. Inaddition,Balderson testified that he relied upon reportsthat he had received from foremen concerning expressionsof dissatisfactionwhich had been made by employeesduring the previous period.The records relied upon:The records submitted byRespondent and the testimony adduced with respect tothem,particularly that of Balderson,are not such as toinvite confidence in their use for the apparent purposes forwhich they were submitted. This may be illustrated by alist of employees for August, 1968, received in evidence asRespondent'sExhibit 5, containing 115 names.The exactpurpose of this document has not been made clear, but itwas patently the basis for Balderson'stestimony"estimating" this to be the number of employees in thebargaining unit on September 12, when he questioned theUnion's majority status. Of this number (115) BaldersonassertedtheUnion had checkoffs at the time for"something under 50 percent."However, analysis of theliston the basis of the testimony of Respondent'sController,Chandler,givingthedateofhireandtermination of employees in August,reveals that on nosingle day in August did Respondent employ as many as115 employees, and it would appear that at the end ofAugustRespondentemployedapproximately105employees.' Controller Chandler testified that, in fact, asof September 12, 1968, the number of employees in thebargaining unitwas 107. Of theseitappears that sevenhad been employed 30 days or less.'Similar comment is also applicable to lists of employeessubmitted in evidence by Respondent for the months ofSeptember and October, 1968. Thus Respondent's list ofemployees hired at any time during October shows 110 inthe bargaining unit, but it would appear that there wereonly 105 employed on October 28, when the Union madeitsrequest to bargain, including I employee who wasterminated that day. (Emma Hoerl.) Of these at leastController Chandler described the list at one point as a list of "anyoneemployed at any time during the month of August," a fact tending more toconfuse than enlighten on the issue of the Union's majority status forwhich it was submittedThis and Balderson's evident reliance upon thedocument to support his asserted doubt of the Union's majority status areindicative of the misleading character of the exhibit.It is further notedthat Chandler also, in a document submitted to the General Counsel beforetrial,which Chandler explained was in error,informed the General Counselthat the employment figure for August was 102.'Frank Fewster-August 19; Alexander Grimes-August 12; DeliaDunmore-September 9; James Mitchell, Jr.-September 3; WayneStraight-September 5,Willard Starliper,Sr-September 12; TheodoreBaker - September 4.eight had been hired since September 12. (Timothy Cugle,CecilNutty,CeciliaTitus,Tom Mabe, Billy Dowell,LillianMobley,Maurice Sternberg, and Emma Hoerl.)Respondent's list of employees in the bargaining unit as ofNovember 15, 1968, shows 102 names, of which at least 5appear to have been hired within 30 days. (Patricia Hall,IsabelleBrown, Sandra Lineberg, Larry Mullikin, andCarl Tedder.)According to Controller Chandler, as of September 12,Respondentheld52checkoffauthorizationsfromemployees in the bargaining unit in favor of the Union.The recordalso showsthat as of that date five employeesin the unit who were paying their dues directly to theUnion continued in good standing. The record furthershows that as of November 15, when the Union made itsrequest to bargain, 55 of the employees in the unit wereon checkoff, and 4 were paying their dues directly to theUnion.'Respondent submitted another document (Resp. Exh.12), prepared by Controller Chandler early in November,which proports to show the number of employees in theunit who were actively employed during one pay period ineachmonth from November 1967, through November1968, together with the number of unit employees oncheckoff and the asserted percentages of employees oncheckoff for each month. 'These may be the figures to which Balderson referred inasserting that his doubt of the Union's status was based inpart upon the percentages of checkoffs to employment forthe 10 monthsof the collective-bargainingcontract,'althoughBalderson'stestimony rather understates thestrength of the checkoff figures shown by this exhibit. Infact, the Trial Examiner is convinced, from observing histestimony and from the record, that without the use ofthese and other documents prepared a considerable timeafter the fact, and in some cases for the purpose ofassisting him in his testimony,Balderson has no reliablerecollection of the facts involved.The compilation contained in Respondent's Exhibit 12shows that at the beginning of the contract period, theUnion had 43 checkoff authorizations in a unit of 133employees,andhad 55 checkoff authorizations inNovember in a unit of 104. (The correct figure forNovember 15, previously noted, is 102). The totalemployment in the unit is shown to have varied frommonth to month, but on the whole tended to decrease innumbers, as the above figures indicate. The compilationindicatesthattheUnionwas able to secure newauthorizationson a fairly regular basis to replacemembers lost by turnover. The figures also show thatsinceMarch 1968, the Union checkoff authorizations held`The number of checkoff authorizations in Respondent's hands as ofOctober 28, 1968, is not easily ascertainable since it is not clear whether,in addition to the 48 authorizations held by Respondent,theUnion haddelivered 7 new authorizations which it had obtained prior to that date.'Counsel for Respondent asserts that the figures for employment eachmonth could conceivable be higher if an accurate check of its records weremade However, since the document was prepared by Respondent andsubmitted in evidence on the issue of the Union's majority status - and theemployment and checkoff figures were largely stipulated by the parties - itwillbe considered herein as part of Respondent'sasserted basis forquestioning the Union's majority status'When asked as to his inquiries into check offs,between September 9 and12,Balderson stated,"We have tabulated records of that,"referringclearly to Respondent's Exhibit 12. Chandler,whom Balderson apparentlyconsulted at the time, asserts that he gave these same figures toRespondent's attorney in September and I find it unlikely that he gaveBalderson different figures in that same month, though Chandler at onepoint indicated the contrary. DAVIS & HEMPHILL, INC.by Respondent exceeded 49 percent of the employees inthe unit in every month, except July and October, andexceeded 50 percent of the employees in 5 of thosemonths,includingAugust,September,andNovember1968 (the percentage figure on the exhibit for Novemberbeingobviouslyinerror).Reports of employee disaffection:As in the case of hisreferencetotheemployeecheckoffauthorizations,Balderson's testimony as to the reports he receivedconcerning employee disaffection with the Union was notsuch as to inspire confidence.For the most part he wasunable to recall specifics as to these asserted reportswithout reference to a document (a copy of the list ofemployees as of November 15) which he had circulatedamong his supervisors the day before and the morning ofthe hearing,for the purpose of having them reconstructfor him the employees reported on, to assist him in histestimony.This ledhim into a number of palpable errors.Thus at one time, testifying from this document,Balderson stated that the notations showed that thesupervisors had reported disaffection of a very largenumber of employees as of September 12, and thenquickly corrected himself to say he meant as of November15.From the document, Balderson testified that thesupervisorshad reported to him 121 instances ofdisaffection involving 51 employees, including 14 oncheckoff.However,Balderson testified that he did not know thecomparable figures for the period before September 12.Later, he asserted that 10 of the employees reported uponas of that date were on checkoff.When he sought to namethese,however, using the November 15 document, andexpressing some lack of confidence in his memory, henamed some who were not on checkoff as of September12,and at least one(LillianMobley)who was notemployed on that date.In most cases, Balderson indicatedthat he did not recall what was reported to him aboutthese employees who were on checkoff as of September12, though in two instances he stated that he was told theemployees were unhappy with the Union, though not thereason.He also testified to his personal contacts withHildaFromm referred to previously.Though Baldersonoriginallystatedthat the reports received were ofemployee dissatisfaction and "wanting to get out of theunion,"he later testified that the reports were ofdissatisfactiononly.ThetestimonyofPlantSuperintendentOwens and Foreman Reichenach withrespect to their conversations with employees,both Unionand non-union, though more detailed,is largely consistentwith this last statement of Balderson. Both denied that theemployees made any statements to them to the effect ofdesiring to withdraw from the Union.Between the twowitnesses,theynamed eight employees who were oncheckoffwho assertedly voiced various shades ofdissatisfaction with the Union at different times. Some ofthese comments were expressed during the course ofdisciplinaryactionbythesupervisorsagainsttheemployees; some were complaints about friction betweenthe Unionand the non-union employees;some indicatedthat the employees thought the Respondent could do morefor them than the Union could.At least two of theseconversationswere placed as occurring just after theelection(though Reichenach also stated at one point thathisonly conversationwithone of these employees,Marianne Evans, occurred only a week before the hearing;Reichenach also identified Evans as one of those active inseekingmembers for the Union after the contract wassigned).Two of theseemployees assertedly expressing285dissatisfactionwith the Union left Respondent's employshortly after September 12 (Reichenach, at one point,stated that his conversation with one of these,Alice Lee,occurred after she left).C. ConclusionsUnder well-established principles of law, a union'sstatus asthe statutory representative of the employees inthe bargaining unit,sometimes referred to as the union'smajority status, is conclusively presumed for the first yearafter its certification, subject to certain exceptions notpresent here,and is presumed to continue thereaftersubject to rebuttal. In the present case, the Union'srepresentative status was not only not rebutted, but wasaffirmatively shown to continue. Thus, it appears thatduring the period critical to the complaint, a majority ofthe employees in the unit were,in fact,members of theUnion in good standing,and, indeed, on thelast day ofRespondent'soperation before the strike,amajority ofthe employees in the unit were on checkoff, as theRespondent could easily verify.There is furtherno substantialevidence that the Unionwas losing the support of the employees in the unit. Tothecontrary,itsabilityto secure new members tocompensate for those lost by turnover was amplydemonstrated, and, in fact, is strongly shown by the factthat at least seven new members were secured betweenSeptember 12 and November 15, 1968 (G.C. Exh. 11indicates 10 new members),and the Union's total numberof checkoffs tended to show an increase over its original43 authorizations.Indeed,itmust be kept in mind that the issue is notwhether, at any transient point in time after the passageof the certification year, the Union can demonstrate thatithas an absolute majority of members in the unit, butwhether the facts show that it has substantially lost thesupport of the unit which was demonstrated by secretballot in the election.In the absence of a union-securityclauserequiringmembership, such supportmay bepresumed to continue even though all those whovote forthe Union do not become members,unless such support isrebutted by substantial objective evidence. As was statedinGulfmont Hotel Company,147NLRB 997, 1001-2,enfd. 362 F.2d 588(C. A. 5):Employees for various reasons unconnected with theirdesire to have a union represent them,may fail toexecute checkoff authorizations. There may be somewho prefer,as a matter of principle,topay theirfinancial obligations in person;there may be others whoprefer to decide when and if they can afford to sparethemoney for dues and fees;and there may even besome who are willingto vote forand accept unionrepresentation,but who decide to be free riders andenjoy the expected benefits of representation withoutpaying for them at all. Accordingly, although thevoluntary signing of checkoff authorizations by amajority in the unit may be considered as evidence of aunion's majority status, the converse is not true.The character of the asserted reports shown by therecord fall far short of establishing a concerted orwidespread disaffection from the Union. Even members oftheUnion may be critical of their representative withouttherebyindicatingthattheyarejettisoningtheorganization.On the basis of the evidence in this matter,it is clear that none of the employees asserted that theywere withdrawing from the Union, and, it is furtherfound,these reports did not furnish a substantial or 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonable basis upon which Respondent could determinethat the Unionwas losingor had lost its majority supportin the unit.' The fact that the Union had not lost itssupport is further indicated by the secret ballot votesupporting the calling of the strike, and the fact that nomember of the Union had returned to work, or sought towithdrawhischeckoffauthorizationasRespondentadvisedmight be done after the termination of thecontract.Further,Respondent not only made no effort toascertain whether any of its employees were members ofthe Union in good standing, though not on the checkoff,but on the basis of the evidence readily available to itcould not reasonably have concluded that the number ofcheckoffs indicated that the Unionwas losingsupport.Thus, in addition to the indications noted above showingthat theUnion was rather consistently successful insecuring new authorizations, it was patently unreasonableto conclude,as Respondent did, that the Union's supportwas diluted by newly hired, probationary employees. Notonly would it normally be presumed that the Union'srepresentative statuswas not affected by turnover ofemployees in the unit, seeKentucky News, Incorporated,165NLRB No. 115, but the facts show that the Unionwas, indeed,successful in securingcheckoffauthorizationsfrom a number of the new employees hired just beforeSeptember 12 and thereafter. If the number of theprobationary employees were deducted from the totalnumber of employees in the unit during the periodSeptember through November 1968, the Union's positionas representative of the bargaining unit is further stronglyconfirmed.While, after the end of a certification year, an employermay be insulated against a charge that it has refused tobargain in violationof the Act on thebasis of an asserteddoubt of the Union's continuing majority status, suchassertionmust be made"ingood faith" and upon"reasonablegrounds."SeeCelaneseCorporationofAmerica,95NLRB 664, 673; see alsoN.L.R.B. v.Gulfmont Hotel Company,362 F.2d 588 (C. A. 5). Onthe basis of the analysis of the evidence made herein,includingmy doubts as to Balderson's testimony, andupon the record as a whole, it is found that Respondentnot only did not have reasonable grounds for its assertionof doubt of the Union's majority status, but that suchassertionwas not made in good faith,and thatRespondent therefore, by refusing to bargain with theUnion on and after September 12, 1968, violated Section8(a)(1) and (5) of the Act,'° and by such conduct causedand has prolonged the strike of its employees which beganon November 15, 1968, which strike is found to be anunfair labor practice strike.'In the special circumstances of this case,Ido not beheve that HildaFromm's request to withdraw her checkottwhichmight in othercircumstances be considered the equivalent of a desire to withdraw fromtheUnion, seeCliftonPrecisionProducts Etc,156NLRB 555, 565,fn 25 - indicated her withdrawal of support for the Union, nor do I believethat the Respondent so understood it In coming to that conclusion, I wasparticularly impressed by my observation of Fromm and her testimony, aswellas bythe record as a whole."In coming to this conclusion.Ihave considered the cases cited by theRespondent in its brief, which I find distinguishable from the present caseon their facts,and have also noted and considered Respondent's argumentbased upon the lack of independent evidence that Respondent engaged inother violationsof the ActHowever,the fact that Respondent may haveengaged in no other violative conduct would not excuse its refusal tobargain in the circumstances of this case.Conclusions of Law1.The Respondentis engagedin commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.All production and maintenance employees includinginspectors employed by the Respondent at its Elkridge,Maryland, plant, excluding office clerical employees,professional employees, guards, and supervisors as definedin the Act constitute a unit appropriate for the purposesof collectivebargainingwithin themeaningof Section 9(b)of the Act.4.On September 12, 1968, at all times thereafter, theUnionwas,andcontinuestobetheexclusiverepresentative of the employees in the appropriate unit forthe purposes of collectivebargainingwithin the meaningof Section 9(a) of the Act.5.The Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section8(a)(1) and(5) of the Act, which unfair labor practicesaffect commerce within the meaning of Section 2(6) and(7) of the Act.6.The strike of Respondent's employees which beganonNovember 15, 1968, was caused and has beenprolonged by Respondent's unfair labor practices and isan unfairlabor practice strike.THE REMEDYIthaving been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, which conduct caused and prolonged theunfair labor practice strike which began on November 15,1968, it will be recommended that the Respondent ceaseand desist from such unfair labor practices, or other likeor related conduct.In accordance with the normal practice of the Board,seeIdeal Baking Company,Inc.,172 NLRB No. 120, itwill be recommended that Respondent, upon application,offer to all its employees who engaged in the strikebeginningNovember 15, 1968, reinstatement to theirformerorsubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights and privileges,dismissing,ifnecessary, any employees hired to replacethe striking employees, and that the Respondent makewhole those strikers who are entitled to reinstatement forany loss of pay they may suffer by reason of theRespondent's refusal, if any, to reinstate them, uponrequest, by payment to each of them of a sum of moneyequal to that which he normally would have earned aswages during the period beginning 5 days after the date onwhich he applies for reinstatement and terminating on thedate of the Respondent's offer of reinstatement, such losstobe computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing&HeatingCo.,138 NLRB 716.The Unionhas requestedthat I further find that thestrikers are entitled to be recompensed for the loss of payand benefits which they have suffered during the strike asa result of Respondent's unfair labor practices, and hasfiledavigorousbrief in support of that position.Respondent resists this request.The proposal wouldclearly extend the Board's usual remedy in cases of thisnature.However, this case may well be appropriate for adeterminationof the propriety of such a remedy.Respondent's violation here is a direct attack upon a basicpurpose and policy of the Act, which is stated as designed DAVIS &HEMPHILL, INC.287topreventandmitigateobstructionstointerstatecommerce because of stoppages of work occasioned bylabordisputes,"byencouragingthepracticeandprocedure of collectivebargainingand by protecting theexercisebyworkers of full freedom ofassociation,self-organizationand designation of representatives oftheir own choosing, for the purpose of negotiating theterms and conditions of their employment or other mutualaidorprotection."Section 1 of the National LaborRelations Act, as amended, 29 USCA, Section 151. Theviolation,as has been found, was deliberate, withoutreasonable grounds,not ingood faith, and, indeed,heedless of the facts and their effect on the rights of theemployees involved. The employees' strike in protest ofsuch conduct was a reasonable reaction to Respondent'sunfair labor practices (though I do not pass upon theasserted acts of obstruction during the early days of thestrike),and should reasonably have been foreseen byRespondent as a probable result of its illegal conduct. TheUnion argues, in effect, that in these circumstances theemployees should not be required to suffer the lossesoccasioned by Respondent's unfair labor practices, andthatRespondent, having caused these losses by its ownpurposeful acts in violation of the law, should be requiredto restore the employees to the situation which they wouldhave enjoyed but for these unfair labor practices.Respondent argues that the Board is without authority togrant such a remedy. The General Counsel asks only forthe normal remedy which has been granted above.Ihave carefully considered these novelarguments andhave concluded that theypresent aquestion of policywhich should be best decided by the Board in the firstinstance,and for that reason declines to decide the meritsof the request, or the authority of the Board to grant it,and therefore denies the Union's request.(a)Upon request, bargain collectivelywiththeabove-namedlabororganizationastheexclusiverepresentative of the employees in the above-describedappropriate unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, and, if an understanding is reached, embodysuch understanding in a written signed agreement.(b) Upon application, offer to the Respondent's strikingemployees reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of pay, in the manner set forth in the section of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpaydues, if any, and the rights of employment under theterms of this Order.(d) Post at its plant at Elkridge, Maryland, copies ofthe attached notice and marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 5, after being signed by an authorizedrepresentativeoftheRespondent,shallbepostedimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 5, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.12RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct,asamended,itisrecommended that Davis &Hemphill,Inc.,Elkridge,Maryland,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Failing or refusing to bargain collectively concerningrates of pay,wages,hours of employment,or other termsand conditions of employment with District No. 12,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,as the exclusive representative of itsemployees in the following appropriate unit:All production and maintenance employees includinginspectors employed by the Respondent at its Elkridge,Maryland plant,excluding office clerical employees,professionalemployees,guards,and supervisors asdefined inthe Act.(b) In any like or related manner,interferingwith,restraining,or coercing its employees in the exercise oftheir right to self-organization,to form,join, or assist anylabororganization,tobargaincollectivelythroughrepresentativesof their choosing,and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extentpermitted by Section 8(a)(3) of the Act.2.Take the following affirmative action foundnecessary to effectuate the policiesof the Act:"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppealsEnforcinganOrder" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL,upon request, recognize and bargain withDistrict No. 12, International Association of Machinistsand AerospaceWorkers,AFL-CIO,as the exclusiverepresentativeofouremployees for purpose ofcollectivebargainingwith respect to the terms andconditions of employment in the following appropriateunit:All production and maintenance employees includinginspectors employed by the company at its Elkridge,Maryland plant,excluding office clerical employees,professional employees, guards and supervisors asdefined inthe Act, 288DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd if anunderstandingis reached,such understandingwill be writtenout in a signedcontract.WE WILL NOT, by refusing to bargain with DistrictNo. 12, International AssociationofMachinists andAerospaceWorkers,AFL-CIO,or inany like orrelated manner,interfere with, restrainor coerce you inyour rightunderthe law to form joinor assist theMachinistsUnion, orin your right to bargainthroughrepresentativesof your ownchoosing,or to engage inconcertedactivitiesforthepurposeofcollectivebargainingor othermutual aid orprotection, or torefrain from such activities except as the law mayprovide.Ithas been found that the Company's employees, onNovember 15, 1968,beganastrikecausedandprolongedby the Company'sunfair laborpractices.Therefore -WE WILL, upon their application, offer to ouremployeeswhocontinuelawfullyonstrike,reinstatementto their former orsubstantially equivalentpositionswithout prejudice totheir seniorityor otherrightsand privileges,dismissing,ifnecessary,anyemployees hired to replace striking employees, and wewillmake each employee whole for any loss of paysuffered as a result of our failure to reinstate theemployees within 5 days after the application to returnto work.DatedByDAVIS & HEMPHILL, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,Room 1019 Charles Center, Baltimore,Maryland 21202, Telephone 301-962-2822.